The question presented in this appeal is purely one of fact, namely, whether there was sufficient evidence that a partnership existed to justify the entry by the court of an order denying a motion to dissolve a temporary injunction.
From a perusal of the record, even though the order of the chancellor is given the weight to which it is entitled, we feel that his conclusion was clearly erroneous; therefore, the writ of certiorari is awarded and the order denying the motion to dissolve the injunction is quashed with directions to enter one of contrary effect.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, J. J., concur.